— In a habeas corpus proceeding, the appeal is from a judgment of the Supreme Court, Suffolk County (Stark, J.), dated August 24, 1988, which sustained the writ of habeas corpus to the extent of reducing the bail of the petitioner.
Ordered that the judgment is reversed, on the law, without costs or disbursements, and the proceeding is dismissed.
Upon the facts of this case, including the nature of the offense charged, the quantity of narcotics seized, the apparent strength of the prosecution’s case against the petitioner and his lack of substantial roots in this State, we conclude that the *788bail originally set was not unconstitutionally excessive. Mangano, J. P., Thompson, Brown and Sullivan, JJ., concur.